—Appeal from an order of Family Court, Genesee County (Griffith, J., for Graney, J.), entered August 4, 2000, which terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly found that the best interests of the child would be served by terminating respondent’s parental rights and freeing the child for adoption (see Matter of Mark M., 267 AD2d 1045, 1046; Matter of Philip D., 266 AD2d 909). Respondent’s contention that the court erred in failing to interview the child in camera is not preserved for our review (see Matter of Hilliard v Peroni, 245 AD2d 1107, 1108; Matter of Nielsen v Nielsen, 225 AD2d 1050, lv denied 88 NY2d 805). In any event, that contention is lacking in merit because the child was then only six years old (see Matter of Crystal Q., 173 AD2d 912, 913-914, lv denied 78 NY2d 855; see generally Social Services Law § 384-b [3] [k]). Present—Hayes, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.